
	
		II
		Calendar No. 342
		112th CONGRESS
		2d Session
		H. R. 2682
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 27, 2012
			Received; read the first time
		
		
			March 28, 2012
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To provide end user exemptions from certain
		  provisions of the Commodity Exchange Act and the Securities Exchange Act of
		  1934, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Business Risk Mitigation and Price
			 Stabilization Act of 2012.
		2.Margin
			 requirements
			(a)Commodity
			 Exchange Act amendmentSection 4s(e) of the Commodity Exchange Act
			 (7 U.S.C.
			 6s(e)), as added by section 731 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act, is amended by adding at the end the
			 following new paragraph:
				
					(4)Applicability
				with respect to counterpartiesThe requirements of paragraphs (2)(A)(ii)
				and (2)(B)(ii) shall not apply to a swap in which a counterparty qualifies for
				an exception under section 2(h)(7)(A) or satisfies the criteria in section
				2(h)(7)(D).
					.
			(b)Securities
			 Exchange Act amendmentSection 15F(e) of the Securities Exchange
			 Act of 1934 (15
			 U.S.C. 78o–10(e)), as added by section 764(a) of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act, is amended by adding at the end
			 the following new paragraph:
				
					(4)Applicability
				with respect to counterpartiesThe requirements of paragraphs (2)(A)(ii)
				and (2)(B)(ii) shall not apply to a security-based swap in which a counterparty
				qualifies for an exception under section 3C(g)(1) or satisfies the criteria in
				section
				3C(g)(4).
					.
			3.ImplementationThe amendments made by this Act to the
			 Commodity Exchange Act shall be implemented—
			(1)without regard
			 to—
				(A)chapter
			 35 of title 44, United States Code; and
				(B)the notice and
			 comment provisions of section 553 of title 5, United States
			 Code;
				(2)through the
			 promulgation of an interim final rule, pursuant to which public comment will be
			 sought before a final rule is issued; and
			(3)such that
			 paragraph (1) shall apply solely to changes to rules and regulations, or
			 proposed rules and regulations, that are limited to and directly a consequence
			 of such amendments.
			
	
		
			Passed the House of
			 Representatives March 26, 2012.
			Karen L. Haas,
			Clerk
		
	
	
		March 28, 2012
		Read the second time and placed on the
		  calendar
	
